Citation Nr: 1809341	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

2. Entitlement to service connection for genital warts.

3. Entitlement to service connection for a dental disorder.

4. Entitlement to service connection for conjunctivitis, claimed as an eyesight disorder.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was scheduled to appear before a Veterans Law Judge at a Board videoconference hearing on April 25, 2017.  The Veteran did not appear for the hearing, nor did he provide any explanation for his failure to report.  Thus, the Board finds that the request for a hearing is withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2014 Statement of the Case (SOC), the adjudicator noted that treatment records from the Wilmington VA Medical Center (VAMC) were reviewed as evidence.  In the SOC, the adjudicator references a treatment record from December 2011 in support of his opinion to continue denial of service connection for genital warts.  A review of the record shows that it does not contain any updated VA treatment records.  Accordingly, a remand is necessary to obtain and associate these outstanding records with the file.




Dental Condition 

Service connection may generally be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Dental disorders are an exception to this general rule and are treated differently than other medical disorders in the VA benefits system.  The regulations governing dental claims make a fundamental distinction between replaceable missing teeth and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381; 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities but will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  
38 U.S.C. § 1712; 38 C.F.R. § 3.381 (a) (2011) (as amended at 38 C.F.R. § 3.381 (b) with no substantive changes for the purposes of this claim).  However, acute periodontal disease will not be considered service-connected for treatment purposes.   38 C.F.R. § 3.381(f)(2). 

In his December 2009 Application for Compensation, the Veteran claimed that he had to have his braces removed prior to entering service and that his dental issues were never corrected prior to discharge.  His service treatment records show that he had a diagnosis of periodontitis in service, dental trauma to tooth 9, and surgical removal of teeth 16 and 17.  In August 2010, the Veteran underwent a VA examination for his dental claim.  The examiner diagnosed the Veteran with advanced periodontal disease and indicated that it was highly likely that he had periodontal disease while in service.  The examiner also noted that the inability to complete treatment prior to separation and lack of dental care since service resulted in the progression of periodontal disease.

Based upon the record of trauma to tooth 9 in service, the Veteran may be entitled to service connection for his dental disorder for the purposes of compensation.  Thus, an examination and opinion should be obtained which addresses whether he has any current residuals from dental trauma.  

The Veteran also has a current diagnosis of periodontal disease for which he may be eligible for service connection for treatment purposes if his periodontal disease is not acute.  Regarding the claim for service connection for treatment purposes, the Board notes that this issue has not been adjudicated by the AOJ or referred to the appropriate VAMC for a formal determination.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Thus, a remand is necessary to ensure that this action is completed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss, any dental condition, genital warts, and any eye disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain all VA medical records, to include any records from the Wilmington VAMC, including those records referenced in the April 2014 SOC.

2. The AOJ should provide the Veteran with all outstanding, necessary notice for his dental claims. The letter should provide him with the relevant provisions for service connection for dental disorders for compensation purposes and for treatment purposes, including the regulations as amended in 2012.

3.  Then, after providing the Veteran with notice regarding dental claims, the Veteran should be afforded a VA examination to determine the nature and etiology of any current dental disorders that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Service treatment records from August 1985 show that the Veteran was examined for trauma to tooth 9 and that he had teeth 16 and 17 removed in May 1986.  In July 1985, the Veteran had extractions of teeth 1 and 32.

In light of the examination findings and the in-service service and post-service evidence of record, the examiner should:

 (a) Identify all current dental disorders;

(b) For each dental disorder, he or she should state whether it is at least as likely as not that the disorder is related to any in-service trauma, including the August 1985 record of trauma to tooth 9.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should refer the Veteran's claim for service connection for a dental disorder for dental treatment purposes to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated.

5.  After obtaining any outstanding medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file. He or she should also discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


